      Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
OUTHOUSE PR, LLC,

                 Plaintiff,

                                                    MEMORANDUM AND ORDER
            - against -
                                                     19 Civ. 5979 (NRB)

NORTHSTAR TRAVEL MEDIA, LLC,

                 Defendant.

----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     Plaintiff Outhouse PR, LLC (“Outhouse” or “plaintiff”) brings

this action against Northstar Travel Media, LLC (“Northstar” or

“defendant”), alleging that defendant used plaintiff’s federally

registered trademark “WOMEN YOU SHOULD KNOW” without permission in

news articles published by a media outlet operated by defendant.

Plaintiff   seeks   to    assert   claims   under   Sections   32(1)   and

43(a)(1)(A) of the Lanham Act.        Plaintiff also seeks to assert

common law trademark infringement and unfair competition claims

under New York law. Pending before the Court is defendant’s motion

to dismiss the amended complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6).      For the following reasons, defendant’s motion

is granted.
        Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 2 of 21



                                 I.     Background

        A.     Trademark at Issue: “WOMEN YOU SHOULD KNOW”

             Plaintiff Outhouse is a digital media company that runs a

website with the domain name womenyoushouldknow.net, on which it

posts editorial content, such as interviews and profiles of women

with various backgrounds.             Am. Compl. (ECF No. 18) ¶ 8.    Plaintiff

also    posts     on   various    social    networking   platforms,   including

Facebook, Twitter and Instagram, links to the content on its

website.       Id. at ¶ 9.   Plaintiff owns a federally-registered word

mark “WOMEN YOU SHOULD KNOW” (the “Mark”) for two different classes

of use: (1) online social networking services (Class 45), and (2)

entertainment services, including provision of continuing segments

featuring news and commentary delivered by the internet (Class

41).1    Id. at ¶¶      17, 23.       Plaintiff publicly presents the Mark in

the following forms:




                 (Mark as Displayed on Plaintiff’s Website)




      1     United States Patent and Trademark Office divides trademark uses
into 45 different “classes” of products or services.       Class 41 includes
education, providing of training, entertainment, sporting, and cultural
activities. See Trademark Manual of Examining Procedure § 1401.02(a).

                                              2
       Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 3 of 21




(Mark as Displayed on Plaintiff’s Social Network Service Pages) 2

       B.     Alleged Infringements

       Defendant owns and is the publisher of The Business Travel

News   (“BTN”),    which   features    content    related    to   the   travel

industry.      Id. at ¶ 30.     On October 23, 2016, BTN published an

article entitled “2016 WOMEN YOU SHOULD KNOW” on its website with

the domain name www.businesstravelnews.com.             Id. at ¶ 32.       The

article, which featured the photos and biographical information of

some women participating in the travel industry, contained the

following banner:




            (BTN’s 2016 WOMEN YOU SHOULD KNOW Article Banner)




      2     The Court takes judicial notice of the Mark as presented by
plaintiff on its website and social networking platform pages that are referred
to in paragraphs 8 and 9 of the Amended Complaint.       See Fernandez v. Zoni
Language Ctr., Inc., No. 15 Civ. 6066 (PKC), 2016 WL 2903274, at *3 (S.D.N.Y.
May 18, 2016) (“Courts may also take judicial notice of information contained
on websites where the authenticity of the site has not been questioned.”).

                                         3
       Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 4 of 21



Id.; id., Ex. H; see also Sar Decl. (ECF No. 24), Ex. 1. 3            On May

19, 2017, BTN published an article entitled “2017 WOMEN YOU SHOULD

KNOW” on its website.      Id. at ¶ 34.      This article, which featured

a different set of women participating in the travel industry,

contained the following banner:




         (BTN’s 2017 WOMEN YOU SHOULD KNOW Article Banner)

Id.; id., Ex. H.      On June 29, 2017, plaintiff sent a cease-and-

desist letter to defendant, alleging that defendant’s “WOMEN YOU

SHOULD KNOW” articles infringed the Mark and asking defendant to

refrain from using the phrase “WOMEN YOU SHOULD KNOW.”                Id. at

¶ 36; id., Ex. I.        According to plaintiff, defendant did not

respond to this letter.      Id. at ¶ 38.

      On May 25, 2018, BTN published an article entitled “2018 WOMEN

YOU SHOULD KNOW” on its website.       Id. at ¶ 39.    This article, which

again featured a different set of women participating in the travel

industry, contained the following banner:




      3     The copy of BTN’s 2016 WOMEN YOU SHOULD KNOW article attached to
the Amended Complaint does not properly show the banner. See Am. Compl., Ex.
H. Accordingly, we refer to the copy of the article that has been submitted by
defendant.

                                         4
            Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 5 of 21




              (BTN’s 2018 WOMEN YOU SHOULD KNOW Article Banner)

Id.; id., Ex. H.          Thereafter, defendant posted this banner on the

BTN’s Facebook page with a link to this article.                 Id. at ¶¶ 43,

45, 47; id., Ex. J.           Plaintiff alleges that defendant also posted

this banner on the BTN’s Twitter page.              Id. at ¶¶ 44, 46, 48.

        Plaintiff sent another cease-and-desist letter to defendant

on April 4, 2019.         Id. at ¶ 49.     In this letter, plaintiff alleged

that defendant had been infringing the Mark because the URL 4 of

BTN’s “2018 WOMEN YOU SHOULD KNOW” article—www.businesstravelnews

.com/Women-You-Should-Know/2018—contained the Mark.                Id., Ex. K.

In the letter, plaintiff asked defendant to stop using the phrase

“WOMEN YOU SHOULD KNOW” in any manner and to substantially change

the URL of 2018 article.             Id.    Despite this letter, defendant

maintained its use of the Mark.            Id. at ¶ 52.

        On April 19, 2019, plaintiff sent defendant another cease-

and-desist letter, stating that it would file the draft complaint,

which        was   attached    thereto,    unless   defendant   complied     with

plaintiff’s demands in its letter of April 4, 2019.              Id. at ¶¶ 53,

54; id., Ex. L.            In a letter response dated April 29, 2019,



        4   “URL” denotes Uniform Resource Locator, which refers to the web
address of a webpage.

                                             5
      Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 6 of 21



defendant maintained that plaintiff did not have any viable claim.

Id. at ¶ 58; id., Ex. L.       Plaintiff sent defendant another letter

on May 7, 2019, disputing defendant’s position.           Id. at ¶ 61.   On

May 15, 2019, defendant sent a letter response, reiterating its

position    that   plaintiff   did   not   have   any   viable   claim   and

suggesting that, if plaintiff chooses to bring a lawsuit, it would

seek to recover the attorneys’ fees and costs to be incurred in

defending against the lawsuit.       Id. at ¶ 63.

     On May 20, 2019, BTN published an article entitled “2019 WOMEN

YOU SHOULD KNOW” on its website.      Id. at ¶ 64.      This article, which

again featured a different set of women participating in the travel

industry, contained the following banner:




           (BTN’s 2019 WOMEN YOU SHOULD KNOW Article Banner)

Id.; id., Ex. G.    Additionally, adjacent to the article, defendant

created “Check Out Other Years” tab with a list of buttons that

would redirect the readers to BTN’s “WOMEN YOU SHOULD KNOW” article

for a particular year by clicking the button denoting that year.

Id. at ¶ 66; id., Ex. H.         Defendant also posted on the BTN’s

Facebook page the images of women featured in its “2019 WOMEN YOU

SHOULD KNOW” article in juxtaposition with the banner.           Id. ¶¶ 67-

71; id., Ex. J.



                                       6
        Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 7 of 21



        C.     Procedural History

        Plaintiff commenced this action by filing a complaint on June

26, 2019. See ECF No. 1. On September 5, 2019, defendant submitted

a pre-motion letter, proposing a motion to dismiss the complaint.

See ECF No. 14.        On September 18, 2019, the Court issued an order,

allowing defendant to make the proposed motion unless plaintiff

amended its complaint within two weeks.          See ECF No. 17.   Plaintiff

filed an amended complaint (the “Amended Complaint”) on October 1,

2019.        See ECF No. 18.     Defendant submitted another pre-motion

letter, proposing to move to dismiss the Amended Complaint.              See

ECF No. 19.         After reviewing the parties’ pre-motion letters, the

Court granted defendant leave to make the proposed motion, which

defendant filed on November 7, 2019.          See ECF Nos. 21, 22.



                              II.   Discussion

        A.     Legal Standard

               1.     Federal Rule of Civil Procedure 12(b)(6)

        On a motion to dismiss under Rule 12(b)(6), the Court must

accept as true all factual allegations in the complaint and draw

all reasonable inferences in plaintiff’s favor. City of Providence

v. BATS Glob. Mkts., Inc., 878 F.3d 36, 48 (2d Cir. 2017). However,

the Court is “not bound to accept as true a legal conclusion

couched as a factual allegation,”            Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009), and “[t]hreadbare recitals of the elements of a


                                         7
      Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 8 of 21



cause of action, supported by mere conclusory statements, do not

suffice.”     Brown v. Daikin Am., Inc., 756 F.3d 219, 225 (2d Cir.

2014).    “Factual allegations must be enough to raise a right of

relief above the speculative level, on the assumption that all of

the allegations in the complaint are true.”          Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007).         Thus, plaintiff must allege

“enough facts to state a claim to relief that is plausible on its

face.”    Id.    If plaintiff “ha[s] not nudged [its] claims across

the line from conceivable to plausible, [its] complaint must be

dismissed.”      Id.

            2.     Likelihood of Confusion

     Plaintiff seeks to assert trademark infringement claims under

Sections 32(1) and 43(a)(1)(A) of the Lanham Act, codified at 15

U.S.C.    § 1114(1)(a)    and   § 1125(a)(1)(A),    respectively.      In

addition,     plaintiff   seeks   to   assert   common    law   trademark

infringement and unfair competition claims under New York law.         A

common element to all claims asserted by plaintiff is likelihood

of confusion.      See Pristine Indus. Inc. v. Hallmark Cards, Inc.,

753 F. Supp. 140, 144 (S.D.N.Y. 1990).             In this Circuit, the

likelihood of confusion in a trademark case is evaluated under the

eight-factor balancing test announced in Polaroid Corp. v. Polarad

Elec. Corp., 287 F.2d 492 (2d Cir. 1961).        The eight factors are:

         (1) strength of the trademark; (2) similarity of the
         marks; (3) proximity of the products and their
         competitiveness with one another; (4) evidence that

                                       8
      Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 9 of 21



         the senior user may “bridge the gap” by developing
         a product for sale in the market of the alleged
         infringer’s product; (5) evidence of actual consumer
         confusion; (6) evidence that the imitative mark was
         adopted in bad faith; (7) respective quality of the
         products; and (8) sophistication of consumers in the
         relevant market.

Star Indus., Inc. v. Bacardi & Co. Ltd., 412 F.3d 373, 384 (2d

Cir. 2005).

            3.      Fair Use Defense

            Under    the   Lanham   Act,       a   defendant   can   assert   an

affirmative defense of fair use by showing that defendant used the

trademark at issue “(1) other than as a mark, (2) in a descriptive

sense, and (3) in good faith.”         JA Apparel Corp. v. Abboud, 568

F.3d 390, 400 (2d Cir. 2009).       “Because fair use is an affirmative

defense, it often requires consideration of facts outside of the

complaint and thus is inappropriate to resolve on a motion to

dismiss.”     Kelly-Brown v. Winfrey, 717 F.3d 295, 308 (2d Cir.

2013).    However, “[a]ffirmative defenses may be adjudicated [at a

motion to dismiss stage] . . . where the facts necessary to

establish the defense are evident on the face of the complaint.”

Id.   On a motion to dismiss, the plaintiff is entitled to all

reasonable inferences from the facts alleged that defeat any

affirmative defense asserted by the defendant.             McKenna v. Wright,

386 F.3d 432, 436 (2d Cir. 2004).




                                           9
     Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 10 of 21



     B.     Analysis

            1.     Pleading of Likelihood of Confusion

     Defendant first argues that the Amended Complaint should be

dismissed    in    its   entirety   because   plaintiff   has   failed   to

adequately plead likelihood of confusion by consumers, which is an

element common to all of plaintiff’s alleged claims, whether under

the Lanham Act or under New York law.           As discussed above, the

likelihood of confusion is evaluated by balancing of eight factors.

As a general rule, “the likelihood of confusion is a fact-intensive

analysis that ordinarily does not lend itself to a motion to

dismiss.”    Merck & Co., Inc. v. Mediplan Health Consulting, Inc.,

425 F. Supp. 2d 402, 412 (S.D.N.Y. 2006).         “Due to the nature of

the standard, a motion to dismiss will be granted for failure to

plead likelihood of confusion only if no reasonable factfinder

could find a likelihood of confusion on any set of facts that

plaintiff could provide.”       Scotch & Soda B.V. v. Scotch and Iron

LLC, No. 17 Civ. 4561 (ALC), 2018 WL 2224997, at *3 (S.D.N.Y. May

15, 2018).       “It is well settled that, when applying the Polaroid

factors to determine likelihood of confusion at a motion to dismiss

stage, courts have not required all factors to be addressed in

order to find adequate pleading of a likelihood of confusion,”

World Trade Ctr. Ass’n, Inc. v. Port Authority of New York & New

Jersey, No. 15 Civ. 7411 (LTS), 2016 WL 8292208, at *2 (S.D.N.Y.

Dec. 15, 2016).

                                        10
       Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 11 of 21



       Despite this extremely lenient pleading standard, we are

skeptical about whether plaintiff has adequately pled likelihood

of confusion.            However, further analysis is not necessary as we

find       that    the    Amended   Complaint   should   be    dismissed   on    the

alternative ground of fair use.

                  2.     Fair Use Defense

       Defendant argues that plaintiff’s claims under the Lanham Act

should       be    dismissed    even   if   plaintiff    has    adequately      pled

likelihood of confusion because the alleged uses of the Mark by

defendant5 are protected as fair uses under the Lanham Act.                       As

discussed above, a defendant can assert an affirmative defense of

fair use against trademark infringement claims under the Lanham

Act by showing that the use at issue was made “(1) other than as

a mark, (2) in a descriptive sense, and (3) in good faith.”                       JA

Apparel Corp., 568 F.3d at 400.             We address each element in turn.

                           a) Use Other Than as a Mark

       This element asks whether defendant used 6 the Mark “as a

symbol to attract public attention.”              JA Apparel Corp., 568 F.3d

390, 400 (2d Cir. 2009).               “A trademark use occurs when a mark

indicates the source or origin of consumer products.”                      Dessert


       5    In repeatedly referring to defendant’s use of the Mark as a defined
term, we do not intend to suggest that defendant used the plaintiff’s trademark.
Rather, we refer to the Mark simply as a shorthand for the phrase “Women You
Should Know.”
      6     By stating that defendant used the Mark as a defined term, we do
not intend to suggest that defendant is using the plaintiff’s trademark as a
matter of law.    Rather, we refer to the Mark as a shorthand for the phrase
“Women You Should Know.”

                                             11
     Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 12 of 21



Beauty, Inc. v. Fox, 568 F. Supp. 2d 416, 424 (S.D.N.Y. 2008) (Chin

J.), aff’d, 329 F. App’x 333, 334 (2d Cir. 2009).

     We conclude that defendant did not use the Mark as a trademark

in its articles.   Defendant’s articles at issue were published on

the BTN’s website, which displayed a sizable and conspicuous “BTN”

masthead at the top to identify the source of articles presented

on it:




See, e.g., Am. Compl. Ex. H; Sar Decl., Ex. 1.        Defendant’s clear

identification of the articles’ source by prominently displaying

the BTN masthead at the top of the articles at issue evidences

that defendant did not use the Mark as a trademark.         Cosmetically

Sealed Indus., Inc. v. Chesebrough-Pond’s USA Co., 125 F.3d 28, 30

(2d Cir. 1997) (“The non-trademark use of the challenged phrase .

. . [is] . . . evidenced by the fact that the source of the

defendants’ product is clearly identified by the prominent display

of the defendants’ own trademarks.”).       The same conclusion holds

as to defendant’s posts on social network service platforms because



                                      12
        Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 13 of 21



those    posts   were   also   published    on   pages   that   unambiguously

identified BTN as the source:




See, e.g., Id., Ex. J at 1-2 (BTN Facebook Page Posts).             Moreover,

the ways by which defendant presented the Mark further undermine

an inference that defendant intended to indicate the source of the

articles at issue by including the phrase “Women You Should Know.”

The Mark in the banner for “2016 Women You Should Know” article

was dominated by another phrase “MAKING CONNECTIONS” and was

presented in a size smaller than the BTN’s masthead.              Sar Decl.,

Ex. 1.    In particular, the text in the banner for “2019 Women You

Should Know” article states “BUSINESS TRAVEL NEWS’ 2019 WOMEN YOU

SHOULD KNOW.”      Am. Compl., Ex. G.       Although the phrase “BUSINESS

TRAVEL NEWS’” is presented in a smaller font than the Mark,

inclusion of that phrase in the banner suggests that defendant

intended the audience to identify BTN as the source of the article.

        The Seventh Circuit’s decision in Packman v. Chicago Tribune

Co., 267 F.3d 628, 639-40 (7th Cir. 2001), is instructive.                In

that case, at issue was “The joy of six” headline on the front

page of Chicago Tribune’s June 15, 1998 issue, which was published

                                           13
       Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 14 of 21



the day after Chicago Bulls had won the sixth NBA championship.

Id. at 634.        In rejecting the plaintiff’s argument that Chicago

Tribune used the phrase “The joy of six” as a trademark, the

Seventh Circuit opined that “[t]he Tribune’s use of its well-known

masthead    also    identifies      the    phrase    as    a    newspaper   headline

reporting on an event, and not as a Tribute trademark.”                       Id. at

640.    Although Packman is not binding on this Court, the Second

Circuit has not expressed any disapproval of the Seventh Circuit’s

reasoning    in     Packman   nor     is    there    any       contrary    authority.

Applying the Seventh Circuit’s reasoning in Packman, which we find

persuasive, supports our conclusion that defendant did not use the

Mark as a trademark.

       Plaintiff argues that the Second Circuit’s decision in Kelly-

Brown v. Winfrey, 717 F.3d 295 (2d Cir. 2013), warrants a different

conclusion.        In   Kelly-Brown,       the    plaintiff      alleged    that   the

defendants—Oprah         Winfrey    and     various       entities    involved      in

allegedly infringing activities—used the plaintiff’s word mark

“Own Your Power” in at least 22 occasions, including printing the

phrase on the cover of a magazine published by one’s of the

defendants, hosting an “Own Your Power” event, promoting the event

through social media, and operating “Own Your Power” section

providing motivational articles on a website operated by one of

the defendants.         Id. at 308.       Based on these alleged uses of the

word mark at issue, the Second Circuit concluded that the plaintiff

                                             14
        Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 15 of 21



“has plausibly alleged that Oprah was attempting to build a new

segment of her media empire around the theme or catchphrase ‘Own

Your Power.’” Id. In reaching this conclusion, the Second Circuit

particularly noted that “[t]he slogan or title becomes a symbolic

identifier of a product or product line through repetition” and

that    “[i]t   is     adequately     alleged    in   the   complaint    that    the

defendants      were    trying   to    create,    through    repetition     across

various forms of media, a similar association between Oprah and

the phrase ‘Own Your Power.’”              Id. at 310.        Despite that the

alleged use of the Mark by defendant occurred one time per year

for four years, we find Kelly-Brown distinguishable.                   The alleged

uses of the Mark by defendant here do not even remotely approach

the level of “wide-ranging and varied” use of the trademark at

issue by the defendants in Kelly-Brown.                Id. at 309.       Moreover,

given the manner defendant used the Mark—namely, in the headline

of articles under a prominent display of the masthead containing

its own mark—the alleged uses of the Mark by defendant falls far

short    of   establishing       an   effort     by   defendant   to    create   an

association between the Mark and defendant that would serve as a

symbolic identifier of any article that contains the phrase “WOMEN

YOU SHOULD KNOW.”        Cf. Id. at 310. 7


      7     Plaintiff cites In re Scholastic, Inc., 23 U.S.P.Q.2d 1774, 1992 WL
215313 (T.T.A.B. 1992), in support of its argument that defendant’s repeated
use of the Mark warrants a finding that defendant used it as a trademark.
However, plaintiff’s reliance on that decision is misplaced. In that case, the
Trademark Trial and Appeal Board concluded that the phrase “THE MAGIC SCHOOL

                                           15
       Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 16 of 21



                       b) Descriptive Use

       “A use of a mark is descriptive if the words were used to

describe the ingredients, quality or composition of a product, not

the source of the product.”          Dessert Beauty, 568 F. Supp. 2d at

425.   The facts alleged in the Amended Complaint clearly establish

that defendant used the Mark in the BTN articles at issue in a

descriptive sense.           Each of the articles at issue introduces

pictures and biographic information of notable women in the travel

industry: i.e. Women BTN Audience Should Know.

       Plaintiff argues that defendant’s use of the Mark could not

be descriptive because no reader of defendant’s articles is under

an obligation to know the women presented therein.               This argument

is misplaced given various meanings that the word “should” can

carry.     Dictionary definitions of the word “should” indicate that

it   can   be   used   not   only   “to   express    that   it   is   necessary,

desirable, or important to perform the action of the following

verb” but also “to say . . . what is the correct or best thing to

do.”     Should, Cambridge Dictionary, https://dictionary.cambridge.

org/us/dictionary/english/should          (last     visited   May     15,   2020).

Applying the latter of these definitions, the Mark merely describes




BUS” could be registered as a trademark despite that the phrase constituted
only a portion of the title of each book in a series. Id. at *6. The Board’s
reasoning with respect to the repetition in use was limited to the context of
trademark registrability.    Insofar as defendant here does not dispute the
registrability of the Mark, or even the plaintiff’s ownership in the Mark, In
re Scholastic is inapposite.

                                          16
     Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 17 of 21



the subject but not the source of articles at issue: women that it

would be the best for the BTN readers to know.            Therefore, we

conclude that defendant used the Mark in a descriptive sense.

                   c) Good Faith

     “With respect to the third element of the fair-use defense,

the inquiry into the defendant’s good faith concerns the question

whether the user of a mark intended to create consumer confusion

as to source or sponsorship.”       JA Apparel Corp. v. Abboud, 568

F.3d 390, 401 (2d Cir. 2009).      Given the nature of this inquiry,

the same contextual considerations that apply in considering the

likelihood of confusion and assessing the similarity of two marks—

namely, the overall context in which the marks appear and the

totality of factors that could cause consumer confusion—also apply

to a court’s analysis of good faith in the context of fair use

defense.   EMI Catalogue Partnership v. Hill, Holliday, Connors,

Cosmopulos Inc., 228 F.3d 56, 66-67 (2d Cir. 2002).

     Assuming the truth of allegations in the Amended Complaint

and exhibits attached thereto, we conclude that defendant used the

Mark in good faith.    Of particular significance is the fact that

defendant used the Mark in a descriptive sense.            As discussed

above, the Mark as used by defendant literally described the

subject of defendant’s articles.        Further, each of defendant’s

articles at issue was accompanied by a conspicuous BTN masthead.

“[T]he display of defendant’s own name or trademark in conjunction

                                      17
      Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 18 of 21



with the mark it allegedly infringes is evidence of good faith.”

EMI Catalogue, 228 F.3d at 66.                   The physical arrangement of the

BTN   masthead      and    the      Mark   in    those      articles    manifests        that

defendant intended to indicate BTN as the source of those articles

and used the Mark only to present their subject.                                 Moreover,

defendant used the Mark as a phrase in a font and shape that are

completely dissimilar to the plaintiff’s presentation of it to the

public.       Defendant’s           activities        on    social     network     service

platforms adds little because the BTN pages, on which the allegedly

infringing posts were published, clearly identified BTN as the

source.

      Plaintiff cites defendant’s repeated use of the Mark and

knowledge of plaintiff’s ownership of the Mark as evidence in

support of an inference of bad faith.                      These facts do not warrant

a different conclusion.                First, given the descriptive nature of

defendant’s      use      of     the    Mark,     repetition      in    use      alone     is

insufficient to infer a bad faith.                    In support of this argument,

plaintiff cites Kelly-Brown, in which the Second Circuit noted the

repeated use of the word mark at issue in rejecting the fair use

defense.      717    F.3d      at      308-09.     However,      the    Second     Circuit

considered the defendants’ repeated use of the word mark at issue

in inquiring into whether the defendants used it as a trademark

but not as to their good faith.                   Further, in contrast with the

Second Circuit’s conclusion that the defendants in Kelly-Brown

                                                 18
      Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 19 of 21



sought to create an association between the word mark at issue and

defendants through those repeated uses, id. at 310, we have already

concluded   that    defendant    did    not    seek   or   attempt   to   confuse

consumers as to the source of its articles through the Mark.

Inferring bad faith from descriptive uses of word mark for being

repeated would be inconsistent with the fundamental framework of

trademark law.      See EMI Catalogue Partnership v. Hill, Holliday,

Connors, Cosmopulos Inc., 228 F.3d 56, 64 (2d Cir. 2000) (“[T]he

owner’s rights in a mark extend only to its significance as an

identifying source, not to the original descriptive meanings of a

mark.”).

      Second, defendant’s knowledge of the plaintiff’s ownership of

the Mark does not necessarily support a finding of bad faith.

Plaintiff alleges that defendant was on constructive notice of its

ownership in the Mark by the virtue of its federal registration

and that defendant was put on actual notice when plaintiff sent

the first cease-and-desist letter in June 2017.               Plaintiff argues

that defendant’s publication of articles using the Mark despite

such notices support a finding of bad faith.                However, knowledge

of   trademark     ownership    alone   is     insufficient    to    support   an

inference of bad faith.        “Failure to perform an official trademark

search . . . does not, standing alone, prove . . . bad faith,”

Savin Corp. v. Savin Grp., 391 F.3d 439, 460 (2d Cir. 2004).                Also,

simply sending a cease-and-desist letter cannot create trademark

                                          19
     Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 20 of 21



rights that do not otherwise exist and, therefore, cannot by itself

constitute a basis for finding bad faith.      See Dessert Beauty, 568

F. Supp. 2d at 427 (“the failure to completely abandon the use

after receiving a cease and desist letter is insufficient to

support an allegation of bad faith as a matter of law.”); see also

E.R. Squibb & Sons, Inc. v. Cooper Lab., Inc., 536 F. Supp. 523,

532 (S.D.N.Y. 1982) (“In choosing a highly descriptive mark, [the

plaintiff] acted at its peril; where a second comer chooses a

descriptive word to name its product, more than simply knowledge

of the prior use is needed to show an intent to misappropriate

goodwill.”).

     To summarize, the facts alleged in the Amended Complaint

establish that defendant used the Mark not as a trademark, but

only in a descriptive sense and in good faith.          Such use of the

Mark is protected as a fair use under the Lanham Act.          Therefore,

plaintiff’s claims under the Lanham Act in Counts I and II of the

Amended Complaint are dismissed.

          3.     State Law Claims

     Plaintiff    also   seeks   to   assert   common    law    trademark

infringement and unfair competition claims under New York law.

The courts in this district have held that establishing the fair

use defense under the Lanham Act shields defendant from those

common law claims as well.       See McGraw-Hill Cos. v. Int’l Sec.

Exch., No 05 Civ. 112 (HB), 2005 WL 2100518, at *9 (S.D.N.Y. Sept.

                                      20
     Case 1:19-cv-05979-NRB Document 29 Filed 05/15/20 Page 21 of 21



1, 2005) (holding that a fair use constitutes a defense against a

New York common law trademark claim); Wonder Labs, Inc. v. Procter

& Gamble Co., 728 F. Supp. 1058, 1067 (S.D.N.Y. 1990) (“The

standard for unfair competition under New York law is very similar

to the standards of the Lanham Act.        Thus, the defense that the

defendant’s use of the mark is purely descriptive and not as a

trademark   equally   precludes    recovery   for   common   law   unfair

competition.”) (internal citations omitted).           Having concluded

that the alleged uses of the Mark by defendant were fair uses under

the Lanham Act, we dismiss plaintiff’s asserted claims under New

York law as well.



                        III.     Conclusion

     For the foregoing reasons, defendant’s motion to dismiss the

Amended Complaint is granted.      The Clerk of Court is respectfully

directed to enter a judgment for defendant and close the case.

This Memorandum and Order resolves ECF Docket Entry No. 22.

     SO ORDERED.



Dated:      New York, New York
            May 15, 2020


                                       ____________________________
                                       NAOMI REICE BUCHWALD
                                       UNITED STATES DISTRICT JUDGE




                                      21
